Per Curiam.
These appeals are taken from an order of the court of chancery striking out the complainant’s bill for want of equity. We concur in the views expressed in the opinion of Vice-Chancellor Bergen, upon whose advice the order was made. But we must not be understood as conceding that the executor was entitled to relief in equity, even if his contentions and those of the appellant, May Steelman, as to the merits of the controversy, were well founded.
The order under review should be affirmed, with costs.
For affirmance — The Chancellor, Chiee-Justice, Garrison, Swayize, Trenchakd, Parker, Bogert, Vroom, Green, Gray, Dill — 11.
For reversal — None.